Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11061560 in view of Chang et al. (US.20100259464). Claim 1 of U.S. Patent No. 11061560 recites the same limitations of dependent claims 5, 19 of the instant invention. Dependent claims 5 and 19 incorporate the subject matter of its parent claim, claims 1 and 18. While the subject matter of independent claims 1 and 18 of the instant invention does not seem included in the subject matter of claim 1 of U.S. Patent No. 11061560, it would have been obvious, before the effective filing date of the invention,  to combine the subject matter of claim 1 of U.S. Patent No. 11061560 with the subject matter of Chang (¶ [0145], [0146], [0079], [0111], [0130], [0131]) to arrive at the invention of claims 5 and 19 of the instant invention.
One would have been motivated to make such combination because a way to exchange data with connected external devices would have been obtained and desired, see Chang (¶ [0006]).

Claims 5 and 19 of instant invention
claim 1 of U.S. Patent No. 11061560.
1. A non-transitory recording medium having recorded thereon a program executable by a computer which a comprises first recording circuits which comprise an emulator that emulates an information processing device, the computer being communicably coupled with the information processing device which a comprises second recording circuits, and the program controlling the computer to perform functions comprising: 
A non-volatile recording medium having recorded thereon a program for causing a computer of an information processing apparatus to:
receiving first information from the information processing device, the first information comprising input data which is inputted to the information processing device; 

recording the first information received from the information processing device in the first recording circuits; and 

transmitting second information to the information processing device, in response to the first information having been recorded in the first recording circuits, the second information comprising input data for the emulator and being recordable in the second recording circuits so as to enable execution of a substantially same process as a process to be executed by the emulator;
The non-transitory recording medium according to claim 1, wherein: the computer further comprises a display, and wherein the program further controls the computer to perform functions comprising: 
controlling the display to display a first displaying area and a second displaying area, the first displaying area displaying a first amount of information which is displayable in a display of the information processing device, and the second displaying area displaying a second amount of information which is greater than the first amount of the information.

when displaying a virtual electronic apparatus on a first display, display a first display area and a second display area on the first display, each of the first display area and the second display area being capable of displaying at least a part of contents stored in a virtual memory of the virtual electronic apparatus as a display target of information to be displayed, the first display area being displayed on the first display as a virtual display of the virtual electronic apparatus, and the second display area being capable of simultaneously displaying, within one screen in the second display area, more contents than a maximum amount of contents simultaneously displayable within one screen in the first display area, from among the contents stored as the display target, wherein the second display area displays content that is also being displayed in the first display area, from among the contents stored as the display target, in a same way that the content is also being displayed in the first display area.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 7-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US.20100259464).

As to claim 1, Chang further shows:
A non-transitory recording medium having recorded thereon a program executable by a computer which a comprises first recording circuits which comprise an emulator that emulates an information processing device, the computer being communicably coupled with the information processing device which a comprises second recording circuits, and the program controlling the computer to perform functions (¶ [0145]-[0147]) (e.g., the screen information of the first terminal 100 is reproduced on at least a portion of a screen of the second terminal 200) comprising:
receiving first information from the information processing device, the first information comprising input data which is inputted to the information processing device (¶ [0146]) (e.g.,. the first terminal 100 can receive key input information);
recording the first information received from the information processing device in the first recording circuits (¶ [0160], [0147]) (e.g., The memory 160 is generally used to store various types of data to support the processing, control, and storage requirements of the controller 180. Examples of such data include program instructions for applications operating on the first terminal 100; the screen information of the first terminal 100 is reproduced on at least a portion of a screen of the second terminal 200);
and transmitting second information to the information processing device, in response to the first information having been recorded in the first recording circuits, the second information comprising input data for the emulator and being recordable in the second recording circuits so as to enable execution of a substantially same process as a process to be executed by the emulator (¶ [0183]) (e.g., if a user of the second terminal 200 selects an image menu execution icon within the manipulation unit by manipulating the input unit 220 such as a mouse, a keypad and the like, the controller 270 of the second terminal 200 transmits a signal for commanding an image menu execution selected by the user to the first terminal 100).

As to claim 2, Chang further shows:
The non-transitory recording medium according to claim 1, wherein the program further controls the computer to perform functions comprising:
in response to receiving a request from the information processing device, 
transmitting the first information which is recorded in the first recording circuits to the information processing device (¶ [0192]-[0193], [0071]) (e.g., a first terminal receives a communication access request from a second terminal; first and second terminal are non-limited; the first terminal may send a signal permitting a communication access to the second terminal).

As to claim 3, Chang further shows:
The non-transitory recording medium according to claim 1, wherein:
the information processing device has unique identification information, and the program further causes controls the computer to perform functions comprising:
receiving the first information and the identification information of the information processing device, and 
recording the first information in association with the identification information in the first recording circuits (¶ [0192]-[0193], [0071]) (e.g., a first terminal receives a communication access request from a second terminal; first and second terminal are non-limited; the first terminal may send a signal permitting a communication access to the second terminal).

As to claim 4, Chang further shows:
The non-transitory recording medium according to claim 2, wherein:
the information processing device has unique identification information, and the program further controls the computer to perform functions comprising:
receiving the first information and the identification information of the information processing device, and recording the first information in association with the identification information in the first recording circuits (¶ [0192]-[0193], [0071], [0189]. [0190]) (e.g., a first terminal receives a communication access request from a second terminal; first and second terminal are non-limited; the first terminal may send a signal permitting a communication access to the second terminal; An operation control system according to the present invention can include the second terminal 200 of a PC type and first and third terminals 100 and 300 of a plurality of mobile terminal types; a communication access process is provided between the terminals; terminals authenticate each other).

As to claim 7, Chang further shows:
The non-transitory recording medium according to claim 2, wherein the program further controls the computer to perform functions comprising:
in response to transmitting the second information to the information processing device, transmitting the first information which is recorded in the first recording circuits to the information processing device based on the request from the information processing device (¶ [0156]-[0159]) (e.g., The controller 180 of the first terminal 100 recognizes the location information contained in the signal received from the second terminal 200, executes a phonebook menu existing at the recognized location on the screen shown in FIG. 3, and displays submenus belonging to the phonebook menu).

As to claim 8, Chang further shows:
The non-transitory recording medium according to claim 1, wherein the program further controls the computer to perform functions comprising:
overwriting data of the emulator to input data which is received from another information processing device  (¶ [0111] (e.g., the interface unit 170 is able to transmit a key signal inputted from the user input unit 130 or a touch signal inputted from the display module 151 of the touchscreen type to the second terminal 200).

As to claim 9, Chang further shows:
The non-transitory recording medium according to claim 1, wherein the first information comprises active mode information of the information processing device which is recorded in the second recording circuits  (¶ [0130]-[0131]) (e.g., memory 230 is able to store a program for an operation of the second terminal 200).

As to claim 10, Chang further shows:
The non-transitory recording medium according to claim 1, wherein the second information comprises active mode information of the emulator (¶ [0130]-[0131]) (e.g., memory 230 is able to store a program for an operation of the second terminal 200).

As to claim 11, Chang further shows:
A non-transitory recording medium having recorded thereon a program executable by an information processing device which is communicably coupled with a computer comprising first recording circuits which comprise an emulator that emulates the information processing device, a the information processing device comprising second recording circuits, and the program controlling the information processing device to perform functions (¶ [0145]-[0147]) (e.g., the screen information of the first terminal 100 is reproduced on at least a portion of a screen of the second terminal 200) comprising:
transmitting first information to the computer, the first information comprising input data which is inputted to the information processing device (¶ [0146]) (e.g.,. key input information of the first terminal 100 can be transmitted to the second terminal 200);
receiving second information from the computer, the second information comprising input data that is inputted to the emulator, recording the input data contained in the second information received from the computer in the second recording circuits (¶ [0183]) (e.g., if a user of the second terminal 200 selects an image menu execution icon within the manipulation unit by manipulating the input unit 220 such as a mouse, a keypad and the like, the controller 270 of the second terminal 200 transmits a signal for commanding an image menu execution selected by the user to the first terminal 100.), and 
controlling a content of a process to be executed by the information processing device to be substantially the same as a content of the process to be executed by the emulator (¶ [0147]) (e.g., the screen information of the first terminal 100 is reproduced on at least a portion of a screen of the second terminal 200).

As to claim 12, Chang further shows:
The non-transitory recording medium according to claim 11, wherein the program further controls the information processing device to perform functions comprising:
requesting the first information from the computer (¶ [0156]) (e.g., the phonebook menu execution icon 1 is selected from the screen shown in FIG. 3 via the input unit 220), 
receiving the first information from the computer (¶ [0079]) (e.g., transmitting/receiving wireless signals to/from one or more network entities (e.g., a base station, an external terminal, a server, etc.)), 
recording the input data contained in the first information received from the computer in the second recording circuits (¶ [0157]) (e.g., recording the location of a selected menu icon in the memory of the second device 200, for example, recording the pixels corresponding to the location of the phonebook display in emulator terminal 200), and 
controlling the content of the process to be executed by the information processing device to be substantially the same as the content of the process to be executed by the emulator (¶ [0158]) (e.g.,. controlling the display of first and second terminals to be the same).

As to claim 13, Chang further shows:
The non-transitory recording medium according to claim 11, wherein:
the information processing device has unique identification information (¶ [0142]) (e.g., first terminal has RFID),, and the program further controls the information processing device to perform functions comprising:
transmitting the first information and the identification information of the information processing device (¶ [0141]) (e.g.,. transmitting the RFID information from the first terminal 100 to the second terminal 200).

As to claim 14, Chang further shows:
The non-transitory recording medium according to claim 12, wherein:
the information processing device has unique identification information (¶ [0142]) (e.g., first terminal has RFID), and the program further controls the information processing device to perform functions comprising:
transmitting the first information and the identification information of the information processing device, and in response to requesting the first information from the computer, submitting the identification information of the information processing device (¶ [0141]) (e.g.,. transmitting the RFID information from the first terminal 100 to the second terminal 200 in response to a request from the second terminal 200).

As to claim 15, Chang further shows:
The non-transitory recording medium according to claim 11, wherein the input data that is inputted to the emulator is data which the computer received from another information processing device (¶ [0146], [0147]) (e.g., all data (screen information, audio information and key input information) of the first terminal 100 can be transmitted to the second terminal 200; first terminal 100 transmits screen information displayed on the display unit 151 to the second terminal 200).

As to claim 16, Chang further shows:
The non-transitory recording medium according to claim 11, wherein the first information comprises active mode information of the emulator (¶ [0146], [0147]).

As to claim 17, Chang further shows:
The non-transitory recording medium according to claim 11, wherein the second information comprises active mode information of the emulator (¶ [0146], [0147]).

As to claim 18, Chang further shows:
An information processing system comprising:
a computer comprising first recording circuits which comprise an emulator that emulates an information processing device, and the information processing device, the information processing device comprising second recording circuits: wherein: the information processing device is configured to a transmit first information to the computer, the first information comprising input data that is inputted to the information processing device (¶ [0145]-[0147]) (e.g., the screen information of the first terminal 100 is reproduced on at least a portion of a screen of the second terminal 200), the computer is configured to:
record the first information received from the information processing device in the first recording circuits (¶ [0160], [0147]) (e.g., The memory 160 is generally used to store various types of data to support the processing, control, and storage requirements of the controller 180. Examples of such data include program instructions for applications operating on the first terminal 100; the screen information of the first terminal 100 is reproduced on at least a portion of a screen of the second terminal 200), and 
transmit the second information to the information processing device, in response to the first information having been recorded in the first recording circuits, the second information comprising input data for the emulator and being recordable in the second recording circuits so as to enable execution of a substantially same process as a process to be executed by the emulator, and  the information processing device is configured to (¶ [0183]) (e.g., if a user of the second terminal 200 selects an image menu execution icon within the manipulation unit by manipulating the input unit 220 such as a mouse, a keypad and the like, the controller 270 of the second terminal 200 transmits a signal for commanding an image menu execution selected by the user to the first terminal 100);
record the input data contained in the second information received from the computer in the second recording circuits (¶ [0160]) (e.g., The memory 160 is generally used to store various types of data to support the processing, control, and storage requirements of the controller 180. Examples of such data include program instructions for applications operating on the first terminal 100), and 
control a content of a process to be executed by the information processing device to be substantially the same as a content of the process to be executed by the emulator (¶ [0147]) (e.g., the screen information of the first terminal 100 is reproduced on at least a portion of a screen of the second terminal 200).

As to claim 20, Chang further shows:
The information processing system according to claim 18, further comprising a second information processing device (¶ [0189]) (e.g., An operation control system according to the present invention can include the second terminal 200 of a PC type and first and third terminals 100 and 300 of a plurality of mobile terminal types; a communication access process is provided between the terminals; terminals authenticate each other), wherein:
the second information processing device is configured to transmit input data to the computer (¶ [0146]) (e.g.,. key input information of the first terminal 100 can be transmitted to the second terminal 200), and the computer is configured to:
receive the second information from the second information processing device, the second information comprising input data for the emulator, and transmitting the second information received from the second information processing device to the information processing device (¶ [0189]) (e.g., An operation control system according to the present invention can include the second terminal 200 of a PC type and first and third terminals 100 and 300 of a plurality of mobile terminal types; a communication access process is provided between the terminals; terminals authenticate each other).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are limitations not specifically taught in the reference. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.


Claims 5, 6, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US.20100259464) in view of Kurz et al. (US20080120538, Kurz).

As to claims 5, 19:
Chang shows a non-transitory recording medium, and corresponding information processing system, substantially as claimed, as specified above. 
Chang fails to specifically show: wherein: the computer further comprises a display, and wherein the program further controls the computer to perform functions comprising: 
controlling the display to display a first displaying area and a second displaying area, the first displaying area displaying a first amount of information which is displayable in a display of the information processing device, and the second displaying area displaying a second amount of information which is greater than the first amount of the information
In the same field of invention, Kurz teaches: Visual Web Page Authoring Tool For Multi-context Web Pages. Kurz further teaches: 
A computer comprising a display, and wherein a program further controls the computer to perform functions comprising: controlling the display to display a first displaying area and a second displaying area (¶ [0206]. [0207]) (e.g., the first area 1340 and second display area 1360 display a single source code, 1340 in the form of a page, and 1360 enabling editing of the single source code), 
the first displaying area displaying a first amount of information which is displayable in a display of the information processing device, (fig. 16, el. 1341, 1342, 1343), 
and the second displaying area displaying a second amount of information which is greater than the first amount of the information (fig. 16, el. 1360; fig. 17; ¶ [0206], [0207]) (e.g., code preview window shows only about 5 lines in fig. 16, of the potential hundreds of lines as shown in fig. 17; the rest of the lines of code can be displayed by a user using the shown scrollbar, as is known in the art).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Chang and Kurz before the effective filing date of the invention, to have combined the teachings of Kurz with the non-transitory recording medium, and corresponding information processing system, as taught by Chang. 
One would have been motivated to make such combination because a way to a better way for users to locate information they want on small portable device screens would have been obtained and desired, as expressly taught by Kurz (¶ [0005]).

As to claim 6, Chang further shows:
The non-transitory recording medium according to claim 5, wherein the program further controls the computer to perform functions comprising: receiving an input operation input to the second displaying area, and controlling the display to change a displaying state in the first displaying area based on the input operation.   (¶ [0156]-[0159]) (e.g., The controller 180 of the first terminal 100 recognizes the location information contained in the signal received from the second terminal 200, executes a phonebook menu existing at the recognized location on the screen shown in FIG. 3, and displays submenus belonging to the phonebook menu).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murai 			[U.S. 10915070], a plurality of pointers and a background are simultaneously displayed based on these generated images.
Newll			[U.S. 8843358]. An exemplary method receives emulated information from a mobile media device, wherein the emulated information corresponds to at least one image that is being currently presented on a display of the mobile media device
Yukawa et al.		[U.S. 9633642], A PC is configured to perform an operation of emulating an analog synthesizer by a first software synthesizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 57127032643264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/               Primary Examiner, Art Unit 2171                                                                                                                                                                                         6/8/2022